 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BRANDON CHE LEE,                  ) NO. CV 19-9519-DMG (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   WARDEN, et al.,                   )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18          On November 5, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
19   complaint” (hereinafter, the “Complaint”). [Doc. # 1.] The Complaint does not identify the
20   relief Plaintiff seeks or the laws or constitutional provisions that Plaintiff believes have been
21   violated. (See generally id.) Plaintiff states that he is suing the Warden at the Federal
22   Correctional Institute – Terminal Island (“FCI-TI”) and, to the best of the Court’s
23   understanding, 26 other individuals, including, inter alia, “Avery, Romes, Esqueda, Carrinc,
24   Paronto, Meltz, Smith, Adams, Siccilio, female Carrillo, female Andrete,” and “all of the staff
25   who [are] involved in this complaint.” (Complaint at 1) (errors in original). The vast majority
26   of the allegations contained in the 19-page Complaint and the Trulincs emails attached to it
27   concern prison staff and fellow inmates either poisoning Plaintiff’s food or “fumbl[ing] [their]
28   penis[es]” in front of him as well as automated phone messages that Plaintiff received when

                                                    1
 1       he tried to call relatives. (Id.) There may also be an allegation of sexual harassment by prison
 2       staff. (See id.)
 3
 4              As stated above, the Complaint does not identify the relief Plaintiff seeks or the laws
 5       or constitutional provisions that Plaintiff believes have been violated. It is also unclear from
 6       the Complaint whom Plaintiff is suing, the number of claims he is asserting, and the factual
 7       and legal basis for those claims. As such, the Complaint violates Rule 8 of the Federal Rules
 8       of Civil Procedure and is subject to dismissal for failure to state a claim upon which relief can
 9       be granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys.,
10       Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would
11       have difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress
12       requires district courts to dismiss civil rights complaints brought by prisoners if the court
13       determines that the complaint, or any portion thereof, fails to state a claim upon which relief
14       can be granted).
15
16              On November 5, 2019, the Court notified Plaintiff that he had failed to pay the filing
17       fee and had not filed a request to proceed in forma pauperis. [Doc. # 2.] On November 22,
18       2019, after more than two weeks had passed and Plaintiff had not responded to the Court’s
19       notification, the Court ordered Plaintiff to show cause, no later than December 6, 2019, why
20       the action should not be dismissed for failure to pay the filing fee or obtain authorization to
21       proceed without prepayment of the fee. [Doc. # 4.]
22
23              More than five weeks have now passed since the Court issued its November 5, 2019
24       notification, and three weeks have passed since Plaintiff’s December 6, 2019 deadline for
25       paying the filing fee or filing a request to proceed without prepayment of the fee. To date,
26       Plaintiff has neither paid the filing fee nor requested to proceed in forma pauperis.1 In light
27
28   1
            Plaintiff has now filed more than a half dozen complaints involving similar allegations in the past year. See
     Brandon c. Lee v. Warden et al, 2:19-cv-07746-DMG-KS (Nov. 8, 2019); Brandon C. Lee v. Warden et al, 2:19-cv-07744-

                                                              2
 1    of the foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is
 2    DISMISSED.
 3
 4    DATED: January 2, 2020
 5                                                                       ________________________________
 6                                                                                DOLLY M. GEE
                                                                         UNITED STATES DISTRICT JUDGE
 7
 8
 9
      Presented by:
10
11
12    ___________________________________
             KAREN L. STEVENSON
13    UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26   DMG-KS (Nov. 8, 2019); Brandon Che Lee v. FCI TI Warden et al, 2:19-cv-06117-DMG-KS (Nov. 8, 2019); Brandon
     Che Lee v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-
27   DMG-KS (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee
     v. Unknown, 2:19-cv-05503-DMG-KS (Aug. 20, 2019). In all of these prior cases, Plaintiff did not pay the filing fee or
28   request to proceed in forma pauperis and, to date, all of these cases have been dismissed for failure to pay the filing fee or
     request to proceed IFP.

                                                                   3
